Title: From Thomas Jefferson to George Jefferson, 16 August 1799
From: Jefferson, Thomas
To: Jefferson, George



Dear Sir
Monticello Aug. 16. 99.

I wrote you last on the 25th. since which I have to acknolege the reciept of yours of July 29. mr Barnes informs me that on the 5th. inst. he shipped for me on board the Schooner Sophia from Philadelphia a box containing 3. pair of glass doors, which be pleased to forward by water, when the condition of the river shall admit the Milton boats to go down. in the mean time be so good as to send me by some waggon another dozen bottles of center, and about ten ?. of yellow oker and a few pounds of patent yellow, neither of them mixed with oil, as in that state they would not answer my purpose. I say a few pounds of the latter because I know nothing of it’s price. half a dozen would be a plenty, but if it is as dear as some of the fine paints that quantity would cost more than my object is worth.—I am much pleased with the center. I drew on you a day or two ago for £5. in favor of Major Call. I am Dear Sir with great esteem
Your friend & servt

Th: Jefferson

